USCA4 Appeal: 22-1112      Doc: 11         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1112


        GREGORY SCOTT SAVOY,

                            Plaintiff - Appellant,

                     v.

        PETER FRANCHOT, Maryland Comptroller; CRAIG M. BURNS, Tax
        Commissioner,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00784-LO-IDD)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Gregory Scott Savoy, Appellant Pro Se. Brian L. Oliner, OFFICE OF THE ATTORNEY
        GENERAL OF MARYLAND, Annapolis, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1112      Doc: 11          Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               Gregory Scott Savoy appeals the district court’s amended order denying relief on

        his civil action in which he challenges actions by Maryland and Virginia taxing authorities

        to assess and collect income tax from him. We have reviewed the record and find no

        reversible error. Accordingly, we deny Savoy’s motions to expedite, for suspension of

        rules, and to transfer physical exhibits, and we affirm for the reasons stated by the district

        court. Savoy v. Franchot, No. 1:20-cv-00784-LO-IDD (E.D. Va. Feb. 2, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2